                                                                          HERITAGE LAW FIRM, LLC
                                                                          GREGORY M. HERITAGE, ESQ.
                                                                          Alaska Bar No. 0712107
                                                                          P.O. Box 110796
                                                                          Anchorage, Alaska 99511-0796
                                                                          (907) 222-2584/Fax 222-3056
                                                                          E-mail: greg@heritagelawak.com
                                                                          Attorney for Giovanni J. Calderon

                                                                                                       UNITED STATES DISTRICT COURT

                                                                                                        FOR THE DISTRICT OF ALASKA


                                                                          UNITED STATES OF AMERICA,                                    Case No. 3:21-MJ-00038-MMS

                                                                                          Plaintiff,
                                                                                  vs.

                                                                          GIOVANNI JAVIER NAZARIO
                                                                          CALDERON,

                                                                                          Defendant.
                         P.O. Box 110796 • Anchorage, Alaska 99511-0796
                           Phone: (907) 222-2584 • Fax: (907) 222-3056
HERITAGE LAW FIRM, LLC


                                 Email: greg@heritagelawak.com




                                                                                          DECLARATION OF ATTORNEY GREGORY M. HERITAGE

                                                                          STATE OF ALASKA          )
                                                                                                   ) ss
                                                                          MUNICIPALITY OF ANCHORAGE)

                                                                                  I, GREGORY M. HERITAGE, affirm under penalty of perjury that the following
                                                                          assertions are true of my own personal knowledge:
                                                                                  1. I am an attorney duly licensed to practice law in the State of Alaska.
                                                                                  2. I represent Defendant in the case listed above.
                                                                                  3. A Detention Review hearing is needed due to changed circumstances.
                                                                                          Dated this 1st day of February, 2021
                                                                                                                       //GMH//

                                                                                                                       GREGORY M. HERITAGE, ESQ.




                                                                          Declaration
                                                                          U.S. v. Giovanni J. Calderon; 3:21-MJ-00038-MMS
                                                                            Case
                                                                          Page 1 of 3:21-mj-00038-MMS
                                                                                    2                           Document 22 Filed 02/01/21 Page 1 of 2
                                                                          CERTIFICATE OF SERVICE
                                                                          I hereby certify that on 2/1/2021, I electronically filed
                                                                          the foregoing and any attachments with the Clerk of
                                                                          Court for the United States District Court for the
                                                                          District of Alaska by using the district’s CM/ECF
                                                                          system. All participants in this case are registered
                                                                          CM/ECF users and will be served by the district’s
                                                                          CM/ECF system.

                                                                          //GMH//


                                                                          Gregory M. Heritage, Esq.
                         P.O. Box 110796 • Anchorage, Alaska 99511-0796
                           Phone: (907) 222-2584 • Fax: (907) 222-3056
HERITAGE LAW FIRM, LLC


                                 Email: greg@heritagelawak.com




                                                                          Declaration
                                                                          U.S. v. Giovanni J. Calderon; 3:21-MJ-00038-MMS
                                                                            Case
                                                                          Page 2 of 3:21-mj-00038-MMS
                                                                                    2                           Document 22 Filed 02/01/21 Page 2 of 2
